Citation Nr: 1537694	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  11-12 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for headaches. 

2.  Entitlement to service connection for pericarditis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel
INTRODUCTION

The Veteran had active duty service from August 1987 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a videoconference hearing before the Board in April 2015. A transcript of that hearing has been associated with the claims file.  

The issue of entitlement to service connection for a right elbow disability has been raised by the record in a March 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board notes that the RO adjudicated the elbow as an increased rating claim for the wrist; however, the Veteran has specifically asserted that he is claiming a separate disability of the right elbow.  The June 2015 rating decision did not address the elbow in the discussion regarding evaluation of residuals of a right wrist fracture.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for pericarditis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's headaches manifested during service and are causally and etiologically related to service.   



CONCLUSION OF LAW

The criteria for service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for headaches.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary regarding this issue.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Veteran's entrance examination and report of medical history are silent regarding any headache disorder.  In the November 1986 report of medical history the Veteran specifically checked "no" regarding whether he previously or currently had frequent or severe headaches.  On the November 1986 report of medical examination the examiner noted a clinically normal examination of the head, sinuses, and neurologic system.  
VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1132.  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id.

38 C.F.R. § 3.304(b) requires that VA, rather than the claimant, bear the burden of proving that the disability at issue pre-existed entry into service, and that the disability was not aggravated by service, before the presumption of soundness on entrance into active service may be rebutted.  See also Cotant v. Principi, 17 Vet. App. 116 (2003).  The law further provides that the burden to show no aggravation of a pre-existing disease or disorder during service is an onerous one that lies with the government. See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA Office of the General Counsel determined that VA must show by clear and unmistakable evidence that there is a pre-existing disease or disorder and that it was not aggravated during service. See VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. Id.  The Board must follow the precedent opinions of the General Counsel. 38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), issued on June 1, 2004, summarized the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability:

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition. 38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits. However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded. See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder. In that case section 1153 applies and the burden falls on the Veteran to establish aggravation. See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease." 38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096.

In this instance, the Veteran received an examination upon entry into service.  As that examination showed no headache disability, the Veteran is presumed sound.  Additionally, the Board notes that the Veteran and his mother have stated that he did not have any migraines or severe headaches prior to service.  In a November 2010 VA examination, the Veteran reported that prior to service he only had headaches when he was sick or when he had a fever.  In a July 2001 private treatment record, the Veteran described only occasional headaches from the age of 10.  These occasional headaches do not manifest to clear and unmistakable evidence that the Veteran had a headache disorder prior to entry into service.  Therefore, the presumption of soundness is preserved. 

During service, the Veteran's treatment records show several instances of headaches.  In January 1988, the Veteran reported frequent frontal headaches.  The examiner questioned whether they were related to a refraction error.  The Veteran reported additional headaches, vomiting, and blurred vision after hitting his head on a coffee table while wrestling in January 1988.  In February 1990 the Veteran had a headache with a fever.  Subsequently, in July 1990, the Veteran reported headaches with nausea and dizziness.  

On the August 1991 separation report of medical history, the Veteran checked "yes" when asked if he previously or currently had a head injury or frequent or severe headaches.  The examiner noted a closed head injury in 1989, unknown if it involved loss of consciousness.  He found no sequelae, but did not address headaches specifically.  

The Veteran has testified that he has had headaches continuously since his separation from service in 1991.  He also testified that he saw a doctor in the early 1990s with complaints of headaches, but that the doctor does not have records going back that far.  The Veteran's mother has submitted lay statements indicating that the Veteran did not have any complaints of headaches until he served in the military.  The Veteran's wife, a registered nurse, also testified that he has had migraines since they met in 1993.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.
Here, the Board notes that the Veteran is competent to describe the symptoms of headaches.  The Veteran's wife is a registered nurse and is medically qualified to testify as to the presence of the headaches as far back as 1993, within two years after separation from service.  Additionally, the Veteran's statements are supported by the medical evidence of record.  

A VA treatment record in September 2010 showed a history of headaches for 21 years.  Additionally, the July 2001 private treatment record shows treatment for headaches in the 1990s.  The Veteran's headaches apparently pre-existed an October 1997 head trauma that exacerbated the symptoms.  These records indicate that complaints of headaches were present in the early 1990s.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Board acknowledges that during the May 2012 VA examination for headaches the examiner opined that it is less likely than not related to Gulf War Illness because the Veteran had headaches prior to service, despite the Veteran stating that he started having migraines while in service.  The examiner provided no citation or basis for his statement.  As noted above, the Veteran was presumed sound upon entry into service.  Therefore, the examiner's opinion is of no probative value.  

Despite the lack of an exact onset date for the Veteran's headaches, all doubt is to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); also see generally Gilbert v. Derwinski, 1 Vet. App 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The Veteran was sound on entry into service, the service treatment records show numerous complaints of headaches, the lay evidence supports the onset of headaches during service, and the medical treatment records indicate the presence of headaches post-service from the early 1990s.  Therefore, resolving all doubt in the Veteran's favor, the criteria for service connection for headaches have been met.  

ORDER

Entitlement to service connection for headaches is granted.  


REMAND

In the October 2009 rating decision, the RO denied service connection for pericarditis because service treatment records did not show confirmed findings of the disability.  Since the October 2009 rating decision, VA has received additional service treatment records from a German hospital showing acute pericarditis.  The Veteran spent a week in the hospital and another 10 days on penicillin.  The Veteran's EKG showed a modification that fit the pattern of acute pericarditis.  

In addition to his hospitalization, a September 1987 service treatment record showed that the Veteran passed out and then complained of chest pain.  Another service treatment record showed chest pain complaints, although the date is illegible.  Finally, the Veteran's separation report of medical history showed a history of pain or pressure in the chest, shortness of breath, and heart trouble.   

As the Veteran testified that he has residuals of a heart disability and service treatment records show complaints and treatment for heart problems during service, a VA examination is necessary to determine if the Veteran has a current disability that is causally or etiologically related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain and associate with the claims file all outstanding VA treatment records from July 2012 to the present.  All attempts to obtain these records must be documented in the claims file.

2.  Thereafter, schedule the Veteran for a VA examination to provide a diagnosis and nexus opinion for any heart disability present during the period of the claim.  All pertinent evidence included in the record must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated special tests should be accomplished.  

The examiner is asked to identify all cardiac disabilities that have been present during the period of the claim.  For all diagnosed cardiac disabilities, the examiner must offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's disability began in service, was caused by service, or is otherwise related to service, to include his diagnosis of pericarditis during service or other complaints of chest pain.  The examiner should specifically note whether there are any residuals of pericarditis.  

A complete rationale must be provided for any opinion.  

3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

4.  After completion of the above, review the expanded record and determine if service connection may be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, return the case to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


